     Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 1 of 17




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

L. LIN WOOD,

           Plaintiff,
                                           CIVIL ACTION FILE
v.
                                           NO.: 1:21-CV-01169-TCB
PAULA J. FREDERICK, CONNIE
S. COOPER, JEFFREY R.
                                      DEFENDANTS’ REPLY BRIEF IN
HARRIS, CASEY CARTER
                                        SUPPORT OF MOTION TO
SANTAS, PATRICIA F. AMMARI,
                                              DISMISS
KAYLA E. COOPER, ELIZABETH
L. FITE, ELISSA B. HAYNES,
MARGARET W. SIGMAN
PUCCINI, SHERRY BOSTON,
ELIZABETH POOL O’NEAL,
DAVID F. RICHARDS, JENNIFER
D. WARD, MICHAEL FULLER,
SR., JENNIFER ELIZABETH
DUNLAP, CHRISTIAN J.
STEINMETZ, III, BRANDON L.
PEAK, TOMIEKA DANIEL,
CHRISTOPHER SUTTON
CONNELLY, MELODY
GLOUTON, and DAWN JONES,

           Defendants.
        Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 2 of 17




                        I.     FACTUAL BACKGROUND

      A. Procedural Posture

      Plaintiff is a lawyer and a member of the State Bar of Georgia. Plaintiff is the

subject of ongoing grievance proceedings. During the investigation of the grievance

against Plaintiff, the State Bar requested that Plaintiff consent to a confidential,

voluntary evaluation by a mental health professional, pursuant to Bar Rule 4-104.

[Dkt. 1, p. 10] Plaintiff asked for and was granted an extension to March 15, 2021

to respond. [Id., pp. 11-12] The extended deadline passed; Plaintiff failed to respond.

       Plaintiff filed this action asking the Court to rule that the request for voluntary

mental health examination violated his constitutional rights. Plaintiff seeks damages

and an order enjoining Defendants from requiring him to undergo a mental health

examination. [Id., pp. 37-38] Defendants moved to dismiss. [Dkt. 34] Plaintiff filed

a response to Defendants’ Motion to Dismiss. [Dkts. 44 and 47-1] For the reasons

stated below, Plaintiff’s claims should be dismissed in their entirety.

      B. Plaintiff Disclosed the Request for Voluntary Mental Health

Evaluation Before it was Discussed in the Press.

      Plaintiff states that Defendants “made public” the request that Plaintiff

undergo a consensual mental health evaluation. Plaintiff refers to a 1/29/21 article

in the Atlanta Journal-Constitution [Dkt. 44, p. 9] and an article in the ABA Journal

                                           [2]
           Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 3 of 17




on 2/1/21. [Dkt. 43, p.4] However, Plaintiff fails to mention that he posted about the

request on 1/26/21, days before the articles were published1:




         Plaintiff also posted the State Bar’s grievance and the roughly 1700 pages

supporting it.2 Plaintiff cannot complain that his privacy was violated or that he

suffered harm due to the disclosure of this request when he was the one who

publicized it.

         C. Plaintiff Misstates the Factual Basis for the Investigation.

         Plaintiff states that at the time Defendants made their request for Plaintiff to


1
    https://t.me/linwoodspeakstruth/208
2
    https://t.me/linwoodspeakstruth/625
                                            [3]
       Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 4 of 17




undergo a consensual mental health evaluation “the only ‘evidence’ before the

Defendants were the four, out-of-state grievances which relied exclusively as the

basis of their complaints the comments posted to Plaintiff’s personal social media.”

[Dkt. 47-1, p. 24] This is incorrect. The factual record was extensive at the time the

request was made. The 1700 pages of evidence supporting the grievance [Dkt. 35-

2] contains some of the evidence available to members of the Board. Several emails,

text messages, and voice messages from Plaintiff himself were quoted in

Defendants’ previous filings; they will not be repeated here.

      D. Effect of Refusal to Consent to Voluntary Mental Health Evaluation

      Plaintiff states that if he refused to consent to the voluntary mental health

evaluation, “he is in jeopardy of this refusal alone serving as grounds for an

emergency suspension of his law license.” [Dkt. 47-1, p. 4] This is incorrect. A

lawyer’s license cannot be suspended for simply refusing to consent to a voluntary

mental health evaluation. A lawyer’s license can only be suspended after the process

laid out in Rule 4-108, which requires an initial finding that the lawyer’s conduct

poses a substantial threat of harm to his client or the public, a hearing conducted by

a special master, at which the lawyer can contest the evidentiary and legal basis of

the claims against him, a recommendation by the special master that the lawyer’s

license be suspended, and the Georgia Supreme Court accepting the

                                         [4]
       Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 5 of 17




recommendation and temporarily suspending the lawyer’s license.

                                  II.    ARGUMENT

A. Motion to Dismiss

      While the Court must accept the factual allegations of a complaint as true for

the purposes of ruling on a motion to dismiss, the Court is not “bound to accept as

true a legal conclusion couched as a factual allegation.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555, 127 S. Ct. 1955, 1965, 167 L. Ed. 2d 929 (2007). To survive a

motion to dismiss, a complaint

      “must contain sufficient factual matter, accepted as true, to state a claim
      to relief that is plausible on its face. A claim has facial plausibility when
      the plaintiff pleads factual content that allows the court to draw the
      reasonable inference that the defendant is liable for the misconduct
      alleged. The plausibility standard…asks for more than a sheer
      possibility that a defendant has acted unlawfully. Where a complaint
      pleads facts that are merely consistent with a defendant's liability, it
      stops short of the line between possibility and plausibility of entitlement
      to relief.”
      Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868

(2009)(internal cites omitted).

B. This Court Should Abstain from Intervening Pursuant to the Younger

Doctrine.

      Plaintiff’s Complaint is a request for this Court to intervene in the ongoing

disciplinary proceedings currently pending against Plaintiff. As the United States

Supreme Court has held, “since the beginning of this country's history Congress has,
                                         [5]
        Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 6 of 17




subject to few exceptions, manifested a desire to permit state courts to try state cases

free from interference by federal courts.” Younger v. Harris, 401 U.S. 37, 43, 91 S.

Ct. 746, 750, 27 L. Ed. 2d 669 (1971). The United States Supreme Court has

specifically held that an attorney disciplinary matter is the type of civil enforcement

proceeding that gives rise to Younger abstention. Middlesex Cty. Ethics Comm. v.

Garden State Bar Ass'n, 457 U.S. 423, 102 S. Ct. 2515, 73 L. Ed. 2d 116 (1982).

       Since this case is a civil enforcement proceeding subject to Younger, the Court

must now apply three additional factors from the Middlesex case: (1) Whether state

proceedings are currently pending; (2) whether the proceedings involve an important

state interest; and (3) whether the state proceedings will provide the federal plaintiff

with an adequate opportunity to raise his constitutional claims. Middlesex Cty. Ethics

Comm. v. Garden State Bar Ass'n, 457 U.S. 423, 432-434 (1982).

       Plaintiff appears to concede that the regulation of the practice of law is an

important state interest, so the second factor is satisfied. Plaintiff argues that the first

factor does not apply because there is no currently pending state proceeding. [Dkt.

47-1, pp. 13-14] Contrary to Plaintiff’s allegation, there is a grievance proceeding

currently pending against him. Plaintiff claims that since he filed this action before

there was a finding of probable cause against him, there is no pending state

proceeding against him. There is no logical reason that this Court would be obliged

                                            [6]
        Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 7 of 17




to abstain after a probable cause finding but not during the investigatory phase. The

State Bar is charged with investigating attorney misconduct; such investigations are

state proceedings pursuant to Younger. In a similar case that involved judicial

misconduct, a court ruled that Younger abstention was appropriate even though the

investigation was ongoing and no complaint had been filed. Parker v. Jud. Inquiry

Comm'n of the State of Alabama, 212 F. Supp. 3d 1171, 1177 (M.D. Ala. 2016).

      Plaintiff further argues that this factor does not apply because he is not seeking

to enjoin the state disciplinary proceedings against him. [Dkt. 47-1, pp. 13-14] To

the contrary, a finding that the Defendants’ actions are unconstitutional would have

the effect of enjoining the state proceedings. The Younger doctrine applies to claims

for declaratory judgment that would effectively enjoin state proceedings. See Old

Republic Union Ins. Co. v. Tillis Trucking Co., 124 F.3d 1258, 1261 (11th Cir.1997).

Further, the 11th Circuit has explicitly held that a plaintiff’s request for relief need

not terminate the state proceeding in order to satisfy this factor: “The first factor is

met when a state proceeding is ongoing and the relief sought by the plaintiff would

interfere with the state proceeding. The plaintiff’s requested relief can interfere with

the state proceeding if it would disrupt the normal course of action in the state

proceeding, even if the relief sought would not terminate an ongoing

proceeding.” Henry v. Fla. Bar, 701 F. App'x 878, 882 (11th Cir. 2017)(emphasis

                                          [7]
        Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 8 of 17




added). Plaintiff’s request for injunctive, declaratory, and compensatory relief based

on his allegations of unconstitutional conduct on the part of Defendants would

certainly disrupt the normal course of action in the state proceeding.

       Plaintiff claims that the third factor does not apply because there is no

opportunity in a state forum for Plaintiff to raise his constitutional concerns. [Dkt.

47-1, pp. 13-14] In fact, he does have a forum to raise his constitutional concerns.

While the Georgia Supreme Court declined to exercise its original jurisdiction over

Plaintiff’s claims at the time of its order last week, Plaintiff will have an opportunity

to raise his constitutional and factual arguments if probable cause is found and his

disciplinary matter proceeds to public proceedings. See, e.g. Ga. Bar Rule 4-218.

      Plaintiff also cites the Berry case from the 6th circuit for the position that the

Younger abstention doctrine should not apply. Berry v. Schmitt, 688 F.3d 290, 299

(6th Cir. 2012). Berry is clearly distinguishable. As Plaintiff concedes, there was no

ongoing state court proceeding in Berry; as such, it was decided pursuant to the

Rooker-Feldman doctrine rather than the Younger doctrine. The relief sought by the

plaintiff in Berry would not have stopped an ongoing state court matter. Indeed, in a

recent Tennessee case, a district court declined to intervene, pursuant to Younger, in

a case brought by an attorney concerning his disciplinary action. The Court

specifically held that the Berry holding did not apply because the Berry case did not

                                           [8]
        Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 9 of 17




involve an ongoing investigation. Choosing Just. Initiative v. Flippin, No. 3:20-CV-

00745, 2020 WL 6546008, at *5 (M.D. Tenn. Nov. 6, 2020). The Berry case

provides no basis for the Court to intervene in this matter.

      Plaintiff also states that Younger abstention should not apply due to

Defendants’ alleged bad faith. [Dkt. 47-1, pp. 14-15] However, when a state bar has

“ample evidence” of conduct warranting a proceeding before initiating a proceeding,

the bad faith exception to Younger does not apply. Chestnut v. Canady, No. 20-

12000, 2021 WL 1661215, at *3 (11th Cir. Apr. 28, 2021). As discussed at length,

the investigation, request for voluntary mental health evaluation, and grievance are

all amply supported by the evidence, much of which was written or spoken by

Plaintiff himself. Plaintiff’s bad faith argument fails.

      Plaintiff’s claim that he has not been afforded due process prior to the request

for consensual mental health evaluation does not defeat Younger abstention. As an

initial matter, Plaintiff fails to cite any authority for the position that he has a

property right in not being asked to consent to a voluntary mental health evaluation.

Further, as a matter of federal due process, attorneys are not entitled to broad

discovery in disciplinary actions. The United States Supreme Court held that an

attorney is entitled to “fair notice of the charge” and an opportunity to be heard. In

re Ruffalo, 390 U.S. 544, 550, 88 S. Ct. 1222, 1226, 20 L. Ed. 2d 117 (1968). Plaintiff

                                           [9]
       Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 10 of 17




has been provided a notice of the claims against him and will have an opportunity to

defend himself and raise and preserve any constitutional issues before any public

discipline is imposed. There is no due process violation; there is no reason for this

Court to intervene.

      Similarly, Plaintiff’s argument that the request for voluntary mental health

examination violates his 1st Amendment rights is unavailing. The alleged existence

of a “chilling effect” of 1st Amendment rights is insufficient to overcome Younger

abstention. Butler v. Alabama Jud. Inquiry Comm'n, 245 F.3d 1257, 1265 (11th

Cir.), certified question answered, 802 So. 2d 207 (Ala. 2001).

      Finally, Plaintiff states that the factual allegations from three of his former

colleagues “are disputed and denied[.]” Plaintiff states that since the allegations are

disputed, they “thus prove nothing.” [Dkt. 47-1, p. 6] First, the disciplinary panel

had more than “factual allegations.” The disciplinary panel had access to emails and

text messages authored by Plaintiff and voice mail messages left by Plaintiff. At a

minimum, any reasonable person upon reviewing those would have concern about

Plaintiff’s behavior. Further, it is not uncommon that attorneys will deny the

allegations made against them in grievance. The purpose of the investigation is to

determine the veracity of the allegations against a lawyer. An “attorney involved in

disciplinary proceedings cannot avoid Younger/Middlesex abstention by the simple

                                         [10]
       Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 11 of 17




expedient of maintaining (under oath or not) that the disciplinary charges against

him lack merit.” Thompson v. Fla. Bar, 526 F. Supp. 2d 1264, 1278 (S.D. Fla. 2007).

C. This Court Lacks Subject-Matter Jurisdiction Over Plaintiff’s Claims.

      The Supreme Court of Georgia is the only Court with subject-matter

jurisdiction over suits involving the State Bar and its agents in connection with a

disciplinary action. Wallace v. State Bar of Georgia, 268 Ga. 166, 167, 486 S.E.2d

165, 167 (1997)(citing Rule 4–225).

      The Northern District of Georgia recently affirmed this principle, citing

Wallace in holding that while “the State Bar of Georgia is a legal entity capable of

suing and being sued, any case challenging the action or inaction of the State Bar

or any person in connection with a disciplinary proceeding can only be brought

before the Supreme Court of Georgia.” Arroyo v. Colbert, No. 1:18-CV-00848-

SCJ, 2018 WL 10510870, at *2 (N.D. Ga. Mar. 29, 2018)(emphasis added).

      In a previous pleading, Plaintiff admitted that the Georgia Supreme Court has

exclusive jurisdiction over his claims. Plaintiff, citing Rule 4-225, affirmed that

exclusive jurisdiction over cases involving individuals associated with Bar

disciplinary matters is in the Georgia Supreme Court. [Dkt. 34-7, p. 2]

      The Northern District of Georgia ruled in Cohran that the federal courts lack

jurisdiction over these matters. Cohran v. State Bar of Georgia, 790 F. Supp. 1568,

                                        [11]
       Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 12 of 17




1574 (N.D. Ga. 1992). Plaintiff states that Cohran did not “rely on GA BAR Rule

4-225 as a basis for denying subject matter jurisdiction.” [Dkt. 47-1, p. 21] Plaintiff

neglects to mention that the Cohran court explicitly rejected the plaintiff’s

constitutional challenge to Rule 4-225:

      “Plaintiff claims this rule is unconstitutional because it bears no rational
      relation to any legitimate state interest. The court disagrees. It is well
      established that the states have a strong interest in regulating the
      practice of law. Rule 4–225 does not deprive plaintiff of an opportunity
      to present his case. It merely specifies the forum for challenging actions
      of the State Bar. The rule is not constitutionally suspect.”

      Cohran at 1574 (N.D. Ga. 1992)(emphasis added).

      As the Court is aware, Plaintiff filed a petition in the Georgia Supreme Court

seeking a stay of the disciplinary proceedings. On May 3, 2021, the Georgia

Supreme Court dismissed Plaintiff’s Petition, declining to exercise its original

jurisdiction to take up Plaintiff’s request for a stay of the disciplinary proceedings at

this time. [Dkt. 34-8] Contrary to Plaintiff’s argument, the Georgia Supreme Court

is not, by this order, denying that it has jurisdiction over disciplinary matters. It is

simply denying Plaintiff’s extraordinary request to stay the proceedings against him.

As discussed above, if probable cause is found and this matter proceeds to public

disciplinary proceedings, Plaintiff will be able to make constitutional and factual

arguments to the Georgia Supreme Court before any public discipline is imposed.


                                          [12]
       Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 13 of 17




D.    Plaintiff’s Claims for Monetary Damages are Barred by Judicial

Immunity

      The exercise of discretion to discipline an attorney or to decline to do so is

analogous to the decision of a judicial officer. See Emory v. Peeler, 756 F.2d 1547,

1553 (11th Cir. 1985). As such, Defendants are entitled to judicial immunity.

Plaintiff’s claims for money damages fail as a matter of law. Id.

E. Plaintiff is Not Entitled to an Injunction

      Plaintiff seeks preliminary and permanent injunctions to enjoin Defendants

from “violating Plaintiff’s constitutional rights…to require that he undergo a

medical, mental, psychiatric, or psychological examination[.]” [Dkt. 1, pp. 37-38]

Plaintiff also filed a separate Motion for Preliminary Injunction. [Dkt. 29]

Defendants filed a separate response regarding that Motion. [Dkt. 35]

      Plaintiff is not entitled to an injunction. Neither Defendants nor anyone else

associated with the State Bar can “require” Plaintiff to undergo a mental health

evaluation. Rather, the State Bar can only request that a lawyer consent to an

evaluation. Plaintiff’s law license will not be suspended or revoked without Plaintiff

receiving full due process pursuant to the Bar Rules. There simply is no immediate

threat to Plaintiff. There are no grounds for an injunction. Plaintiff can raise his

concerns involving his constitutional rights in the disciplinary process.

                                         [13]
       Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 14 of 17




F. Plaintiff’s Claims Are Barred by Qualified Immunity

      Pursuant to the doctrine of qualified immunity, a state official can have no

liability for a discretionary act that “does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738, 73 L. Ed. 2d 396 (1982).

Qualified immunity applies to §1983 cases. Id. Qualified immunity protects “all but

the plainly incompetent or those who knowingly violate the law.” White v. Pauly,

137 S. Ct. 548, 551, 196 L. Ed. 2d 463 (2017)(internal cites omitted). Disposition of

a claim at this stage is appropriate when qualified immunity defense is raised, since,

as the Supreme Court has held, “[u]nnecessary litigation of constitutional issues also

wastes the parties' resources. Qualified immunity is an immunity from suit rather

than a mere defense to liability.” Pearson v. Callahan, 555 U.S. 223, 237, 129 S.

Ct. 808, 818, 172 L. Ed. 2d 565 (2009)(emphasis added).

      Plaintiff argues that qualified immunity does not apply because the Court must

take the allegations of the verified complaint as true, including the allegation that

“Defendants’ actions in ordering him to submit to a mental examination are

substantially motivated as a response to Plaintiff’s exercise of constitutionally

protected conduct.” [Dkt. 47-1, p. 24] As an initial matter, Defendants did not and

cannot “order” Plaintiff to be evaluated by a mental health professional. Further, this

                                          [14]
       Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 15 of 17




Court need not accept the Plaintiff’s legal conclusions as true. Instead, the Court

must evaluate Defendants’ actions based on the “objective legal reasonableness of

the action, assessed in light of the legal rules that were clearly established at the time

it was taken.” Pearson v. Callahan, 555 U.S. 223, 244, 129 S. Ct. 808, 822, 172 L.

Ed. 2d 565 (2009)(internal cites omitted). In order to be subject to suit, officials must

have first been on notice that their conduct was unlawful. Id.

      Defendants’ actions in requesting that Plaintiff consent to a voluntary mental

health evaluation were based on a substantial factual record. The request was made

pursuant to established Bar rules and procedures. The actions were objectively

reasonable and within their scope of authority. Even an indulgent reading of

Plaintiff’s Complaint reveals no facts that would support a finding that Defendants

were “on notice” that any of their conduct could be construed as unlawful. To the

contrary, Defendants’ conduct was reasonable by any objective standard.

Defendants are entitled to qualified immunity.

G.    Discipline Pursuant to Bar Rule 4-104

      Plaintiff argues that it is unprecedented for the Bar to request a lawyer to

undergo a voluntary mental health examination based on information obtained from

non-clients. [Dkt. 47-1, pp. 18-20] Plaintiff does not state a constitutional claim

simply because his fact pattern is unusual. Information from any credible source can

                                           [15]
       Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 16 of 17




form the basis of a grievance investigation. See Bar Rule 4-202. Further, Plaintiff

fails to allege facts sufficient to prove a claim of selective enforcement. United States

v. Smith, 231 F.3d 800, 810 (11th Cir. 2000). Even if Plaintiff could allege such

facts, claims of selective prosecution are insufficient to show bad faith or harassment

to avoid the application of the Younger Doctrine. Thompson v. Fla. Bar, 526 F. Supp.

2d 1264, 1279 (S.D. Fla. 2007) See also Cohran v. State Bar of Georgia, 790 F.

Supp. 1568, 1573 (N.D. Ga. 1992).

                                   III.   CONCLUSION

      For the reasons stated above and in Defendants’ previous filings, Plaintiff’s

action should be dismissed in its entirety.

      May 12, 2021.

                                               NALL & MILLER, LLP
                                           By: /s/ Patrick N. Arndt
                                               ROBERT L. GOLDSTUCKER
                                               Georgia State Bar No. 300475
                                               PATRICK N. ARNDT
                                               Georgia State Bar No. 139033
                                               Attorneys for Defendants
235 Peachtree Street, N.E.
Suite 1500 – North Tower
Atlanta, Georgia 30303-1418
Phone:     (404) 522-2200
Facsimile: (404) 522-2208
bgoldstucker@nallmiller.com
parndt@nallmiller.com


                                          [16]
            Case 1:21-cv-01169-TCB Document 52 Filed 05/12/21 Page 17 of 17




               CERTIFICATE OF SERVICE AND OF COMPLIANCE
                          WITH LOCAL RULE 5.1
      I hereby certify that on May 12, 2021 a true and correct copy of this document
was filed with the Court via the CM/ECF system. All attorneys identified with the
Court for electronic service on record in this case were served by electronic
transmission in accordance with the CM/ECF system, including the following
counsel of record:
                                  Larry L. Crain, Esq.
                                Crain Law Group, PLLC
                                  5214 Maryland Way
                                       Suite 402
                                 Brentwood, TN 37027
                                  Ibrahim Reyes, Esq.
                                 Reyes Lawyers, P.A.
                                 236 Valencia Avenue
                                Coral Gables, FL 33134
                                 L. Lin Wood, Jr., Esq.
                                   L. Lin Wood, P.C.
                                    P.O. Box 52584
                                Atlanta, GA 30355-0584


I further certify that I have prepared this document in 14 point Times New Roman
font.



                                                /s/ Patrick N. Arndt




                                         [17]

894726v.6
